UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2129



EARL T. SCROGGINS, JR.,

                                              Plaintiff - Appellant,

          versus


SHANNON SEPOULVA, Fredericksburg Division
Probation   and    Parole;   RON   CAVANAUGH,
Fredericksburg Division Probation and Parole,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-05-979)


Submitted: May 16, 2006                          Decided: May 18, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl T. Scroggins, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Earl T. Scroggins, Jr., appeals the district court’s

order dismissing his civil action. We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   See Scroggins v. Sepoulva, No. CA-

05-979 (E.D. Va. Sept. 16, 2005).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                - 2 -